          Case 5:16-cv-05674-JFL Document 60 Filed 06/11/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JEFFREY SAWYER, individually and                       :
on behalf of a class of all others similarly situated, :
                                                       :
                        Plaintiff,                     :
                                                       :
                v.                                     :             No. 5:16-cv-5674
                                                       :
HEALTH CARE SOLUTIONS AT HOME, INC; :
and LINCARE INC.,                                      :
                                                       :
                        Defendants.                    :
__________________________________________

                                             ORDER

       AND NOW, this 11th day of June, 2019, upon consideration of the parties’ Joint Motion

for Entry of a Stipulated Award of Plaintiffs’ Attorneys’ Fees and Expenses, ECF No. 59, IT IS

ORDERED THAT:


   1. The parties’ Joint Motion is GRANTED.

   2. Plaintiffs are awarded attorneys’ fees and expenses in the amount of $68,000 from

       Defendants.

   3. Plaintiffs’ Motion for Attorneys’ Fees and Expenses, ECF No. 53, is DENIED as moot.

   4. This case is CLOSED.


                                                        BY THE COURT:




                                                       /s/ Joseph F. Leeson, Jr.___________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge



                                               061119
